377 F.2d 557
W. Lee McLANE, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.v.Nola McLANE, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 21266.
No. 21266-A.
United States Court of Appeals Ninth Circuit.
May 25, 1967.

Petition to Review a Decision of the Tax Court of the United States.
Thaddeus Rojek, Silver Spring, Md., for appellants.
Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson, Gilbert E. Andrews, Jonathan S. Cohen, C. Moxley Featherston, Attys., Tax Div., Dept. of Justice, Washington, D. C., Lester Uretz, Chief Counsel, Internal Revenue Service, Washington, D. C., for appellee.
Before MADDEN, Judge, Court of Claims, and BARNES and DUNIWAY, Circuit Judges.
PER CURIAM:


1
This is a petition to review a decision of the Tax Court of the United States. That decision is reported at 46 T.C. 140. We are of the opinion that the decision of the Tax Court is correct, for the reasons stated by it in its opinion.


2
Affirmed.